Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 01/06/2022, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Andrew G. Morabito (Reg. No. 70078), Attorney of Record, on 8/4/2022.

The application has been amended as follows:

Claim Amendment
21. (Currently Amended) A computer- implemented method comprising: 
receiving, by one or more processors, a model of a building associated with required regulations, the model comprises of a plurality of assemblies, and each assembly comprise of a plurality of members; 
identifying, by one or more processors, a set of assemblies related to roof trusses within the model based on characteristics associated with roof truss assemblies; 
analyzing, by the one or more processors,  interaction between at least two roof truss assemblies in horizontal and vertical interfaces and interaction between one roof truss assembly and a non-structural assembly;
detecting, by the one or more processors, an  inter-assembly conflicts; wherein the inter-assembly conflicts include members are overlapping, incorrect placement of fastening positions, incorrect member direction or orientation at connections, incorrect gaps between roof trusses and uneven height or width of member;
2recording, by the one or more processors, a set of requirements associated with the interface type; 



identifying, by the one or more processors, each of the members of the roof truss assemblies involved in the inter-assembly 

generating, by the one or more processors, a sick list of [[all]] the members involved in the inter-assembly conflict and does not meet the set of requirements;
highlighting the sick list of the members in different color for easy visual identification to alert user; 
determining, by the one or more processors, one or more modifications automatically to correct the sick list 
implementing the one or more modifications automatically into the model to conform the required regulations.  

22. (Previously Presented) The computer- implemented method of claim 21, further comprising, marking, by the one or more processors, the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts, wherein the conflicting members are distinguished from non-conflicting members.  

23. (Previously Presented) The computer- implemented method of claim 21, further comprising, integrating, by the one or more processors, a sub-system into the model, wherein the sub system interfaces with at least one roof truss assembly.  

24. (Previously Presented) The computer implemented method of claim 23, further comprising, analyzing, by the one or more processors, the plurality of members which interact with the installation of the sub-system, and determining if at least one of the plurality of member conflicts with the sub- system.  

25. (Previously Presented) The computer-implemented method of claim 24, further comprising, modifying, by the one or more processors, the at least one of the plurality of members which conflict with the sub-system.  

26. (Currently Amended) A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable to cause the computing device to: 
receive a model of a building associated with required regulations, wherein the model comprise a plurality of roof truss assemblies and each roof truss assembly comprise a plurality of members; 




identify a set of assemblies related to roof trusses within the model based on characteristics associated with roof truss assemblies; 
analyze interaction between at least two roof truss assemblies in horizontal and vertical interfaces and interaction between one roof truss assembly and a non-structural assembly;
detect an inter-assembly conflicts; wherein the inter-assembly conflicts include members are overlapping, incorrect placement of fastening positions, incorrect member direction or orientation at connections, incorrect gaps between roof trusses and uneven height or width of member;
2record a set of requirements associated with the interface type; 
identify each of the members of the roof truss assemblies involved in the inter-assembly conflict as conflicting members, wherein each the identified conflicting members are marked in the model; 
generate a sick list of the members involved in the inter-assembly conflict and does not meet the set of requirements;
highlighting the sick list of the members in different color for easy visual identification to alert user;


determine one or more modifications automatically to correct the sick list and
implement the one or more modifications automatically into the model to conform the required regulations.
  
27. (Previously Presented) The computer program product of claim 26, further comprising, analyze an interface between at least two assemblies, wherein one of the assemblies is a roof truss assembly.  

28. (Previously Presented) The computer program product of claim 26, further comprising, analyze the model and at least one sub-system, wherein each sub-system has a set of components and determining if a member of a roof truss assembly conflict with any of the components of the sub-system.  

29. (Previously Presented) The computer program product of claim 26, further comprising, assessing an interface between the sets of assemblies, wherein it is determined if any assemblies conflict with a roof truss assembly, and if a conflict is discovered identifying the members of the assemblies which are conflicting.  

30. (Previously Presented) The computer program product of claim 29, further comprising, determining if the members of the conflicting assemblies are to be adjusted or if the assembly is to be adjusted, and adjusting the members or the assembly.  

31. (Currently Amended) A system comprising: a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device; 
program instructions to identify a plurality of members and a plurality of roof truss assemblies of a model of a building associated with required regulations 
program instructions to identify roof truss assemblies based on a specific set of characteristics associated with the roof truss assemblies 





program instructions to analyze interaction between at least two roof truss assemblies in horizontal and vertical interfaces and interaction between one roof truss assembly and a non-structural assembly;
program instructions to detect an inter-assembly conflicts; wherein the inter-assembly conflicts include members are overlapping, incorrect placement of fastening positions, incorrect member direction or orientation at connections, incorrect gaps between roof trusses and uneven height or width of member;
program instructions to 2record a set of requirements associated with the interface type; 
program instructions to identify each of the members of the roof truss assemblies involved in the inter-assembly conflict as conflicting members, wherein each the identified conflicting members are marked in the model; 
program instructions to generate a sick list of the members involved in the inter-assembly conflict and does not meet the set of requirements;
program instructions to highlight the sick list of the members in different color for easy visual identification to alert user;
program instructions to determine one or more modifications automatically to correct the sick list;
program instructions to implement theone or more modifications automatically into the model to conform the required regulations; and 
program instructions to generate a report of the of conflicting members and the types of conflicts which resolved.  

32. (Currently Amended) The system of claim [[29]] 31, further comprising, program instructions to Incorporate sub-systems into the model and analyzing the members to determine if they conflict with the sub- system.  

33. (Currently Amended) The system of claim [[29]] 31, further comprising, program instructions to identify, roof truss assemblies within the model, wherein the roof truss assemblies are comprised of at least two members.  

34. (Currently Amended) The system of claim [[29]] 31, further comprising, program instructions to identify, roof truss assemblies within the model, wherein the roof truss assemblies are comprised of at least two members.  

35. (Currently Amended) The system of claim [[29]] 31, wherein the horizontal interfacing roof truss members are parallel or perpendicular depending on [[the]] vertical members.  

36. (Currently Amended) The system of claim [[29]] 31, wherein the horizontal interfacing roof truss assemblies are not substantially parallel.


Specification Amendment
[0001]   This application is a continuation-in-part (and claims the benefit of priority under 35 USC 120) of U.S. Patent No. 1113310 issues on September 7, 2021. The disclosure of the US Patent No. 1113310 is considered part of (and is incorporated by reference in) the disclosure of this application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Maly et al (US 2004/0073410 A1) teaches a method of generating a building frame model based on the consolidated input parameters to optimize construction of an actual building frame according to the model. The model assigns load values to load bearing members of the building frame based on connections between the members. The model allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in a standard for all members and components of the structural frame. The user can also select products by verifying if a predetermined solution meets or exceeds all selected design criteria and looking across a range of products to determine a list of possible solutions.
Egbertson et al (US 2008/0249749A1) teaches a computer-aided design (CAD) application configured for generating interactive truss objects in a CAD model. This application include a truss creation tool allows the user to select a truss family and the endpoints of the truss. Based on these selections, the truss creation tool generates a layout and structural members of a truss. The truss may be maintained as an interactive object within the CAD model. Thus, a user may edit the truss object, resulting in the regeneration of the truss layout and the regeneration of the structural elements of the truss.
Rizzotto (US 2003/0230039A1) teaches a framing assembly system for steel building that are designed to facilitate the precise location of the column which results in rapid, low cost building assembly without the need for cutting, redrilling or welding of any of the structural members. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 21, 26 and31
analyzing, by the one or more processors, interaction between at least two roof truss assemblies in horizontal and vertical interfaces and interaction between one roof truss assembly and a non-structural assembly;
detecting, by the one or more processors, an inter-assembly conflicts; wherein the inter-assembly conflicts include members are overlapping, incorrect placement of fastening positions, incorrect member direction or orientation at connections, incorrect gaps between roof trusses and uneven height or width of member;
generating, by the one or more processors, a sick list of the members involved in the inter-assembly conflict and does not meet the set of requirements;
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 21-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148